District of Idaho Live CM/ECF                                                             Page 1 of 4




                           Query   Reports    Utilities   Help   What's New   Log Out

                                                                                          TERMED

                                U.S. District Court
             District of Idaho (LIVE) NextGen 1.6 (CDA - Northern)
       CRIMINAL DOCKET FOR CASE #: 2:21-mj-00606-CWD All Defendants


Case title: USA v. Panagiotou-Scigliano                     Date Filed: 07/26/2021

 Other court case number: 3:21-cr-68-SLG-DMS District of    Date Terminated: 07/28/2021
                          Alaska (Anchorage)

Assigned to: Judge Candy W. Dale

Defendant (1)
Christopher Panagiotou-Scigliano             represented by Molly Winston
TERMINATED: 07/28/2021                                      Federal Defenders of Eastern
                                                            Washington & Idaho
                                                            10 N. Post St.
                                                            Suite 700
                                                            Spokane, WA 99201
                                                            509-624-7606
                                                            Email: molly_winston@fd.org
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment

                                                             North Federal Defender
                                                             Federal Defenders Of Eastern
                                                             Washington & Idaho
                                                             Spokane Office
                                                             North 10 Post, Suite 700
                                                             Spokane, WA 99201
                                                             509-624-7606
                                                             Fax: 509-747-3539
                                                             Email: Andrea_George@fd.org
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Public Defender or
                                                             Community Defender Appointment

Pending Counts                                               Disposition
None



          Case 3:21-cr-00068-SLG-DMS Document 5 Filed 07/29/21 Page 1 of 4

https://idd-ecf.sso.dcn/cgi-bin/DktRpt.pl?151094126591395-L_1_0-1                          7/29/2021
District of Idaho Live CM/ECF                                                             Page 2 of 4



Highest Offense Level (Opening)
None

Terminated Counts                                           Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                  Disposition
None


Plaintiff
USA                                          represented by Bryce Bland Ellsworth
                                                            US Attorney's Office
                                                            6450 N. Mineral Drive, Suite 210
                                                            Coeur d'Alene, ID 83815
                                                            208-667-6568
                                                            Email: bryce.ellsworth@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained


 Date Filed       #   Docket Text
 07/26/2021       1 Rule 5(c)(3) Documents Received from the District of Alaska (Anchorage)
                    Case No. 3:21-cr-68-SLG-DMS as to Christopher Panagiotou-Scigliano (Notice
                    sent to USP & USM) (Attachments: # 1 Indictment, # 2 Arrest Warrant)(jd)
 07/26/2021       2 MOTION for Detention (Notice sent to USP) by USA as to Christopher
                    Panagiotou-Scigliano. (Ellsworth, Bryce)
 07/26/2021       3 DOCKET ENTRY NOTICE OF HEARING as to Christopher Panagiotou-
                    Scigliano (Notice sent to USP & USM) Video Initial Appearance - Rule 5(c)(3)
                    set for 7/28/2021 10:30 AM MT, 09:30 AM PT Video - Boise to Other location
                    before Judge Candy W. Dale. Counsel to receive video link via separate
                    notification. Members of the public may use the following to attend this matter
                    via Audio ONLY: 1-669-254-5252, Meeting ID: 161 147 7093, Meeting
                    Passcode: 113807. Persons granted remote access to proceedings are reminded
                    of the general prohibition under federal law and Local Rule 83.1 against
                    photographing, recording, and rebroadcasting of court proceedings. (at)
 07/27/2021       8 CJA 23 Financial Affidavit by Christopher Panagiotou-Scigliano. (jd) (Entered:
                    07/28/2021)
 07/28/2021       4 Docket Text Minute Entry for proceedings held before Judge Candy W. Dale:


            Case 3:21-cr-00068-SLG-DMS Document 5 Filed 07/29/21 Page 2 of 4

https://idd-ecf.sso.dcn/cgi-bin/DktRpt.pl?151094126591395-L_1_0-1                          7/29/2021
District of Idaho Live CM/ECF                                                             Page 3 of 4



                     Appearance by Bryce Ellsworth for the Government; Federal Defender Molly
                     Winston appointed for the Defendant. Probation Officer Gavin Zickefoose
                     present. All parties appeared via Zoom. Video Initial Appearance in Rule 5(c)
                     (3) Proceedings as to Christopher Panagiotou-Scigliano held on 7/28/2021.
                     Court Reviewed CJA23 Financial Affidavit. Maximum penalties as stated on
                     the record. Rights advised. Defendant's true name, as confirmed on the record:
                     Christopher Panagiotou-Scigliano. Notice re: GO#392, DPPA given. Waiver of
                     Rule 5 (c)(3) Hearing and Detention Hearing executed. Docket Entry Order of
                     Detention forthcoming. Rule 20 discussed. Assertion of Fifth and Sixth
                     Amendment Rights also executed. Commitment to Another District entered.
                     Defendant remanded to USMS and shall be transported to the District of Alaska
                     for further proceedings. Oral Motion to Retain Bail Report Granted. (Notice
                     sent to USP & USM) Time in Court 10:30-10:41 AM MT. (ESR A. Tate.)
                     Audio File Location Other. (at)
 07/28/2021       5 DOCKET TEXT DUE PROCESS PROTECTIONS ACT ORDER as to
                    Christopher Panagiotou-Scigliano: The Government shall adhere to all
                    provisions of General Order #392. Signed by Judge Candy W. Dale. (at)
 07/28/2021       6 DOCKET ENTRY ORDER APPOINTING FEDERAL DEFENDER: as to
                    Christopher Panagiotou-Scigliano. On the basis of the sworn financial affidavit,
                    the Court finds Defendant is financially unable to retain counsel. It is hereby
                    ORDERED that the Federal Defenders of Eastern Washington and Idaho is
                    hereby appointed to represent Defendant in these proceedings pursuant to Title
                    18 United States Code 3006A. IT IS FURTHER ORDERED that the Federal
                    Defender shall immediately notify the Clerk's Office of any conflict of interest
                    or inability to continue this appointment. Signed by Judge Candy W. Dale. (at)
 07/28/2021       7 ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS by
                    Christopher Panagiotou-Scigliano. (jd)
 07/28/2021       9 WAIVER of Rule 5(c)(3) Hearing by Christopher Panagiotou-Scigliano (Notice
                    sent to USP & USM) (jd)
 07/28/2021     10 COMMITMENT TO ANOTHER DISTRICT as to Christopher Panagiotou-
                   Scigliano. Defendant committed to District of District of Alaska Case No. 3:21-
                   cr-68-SLG-DMS. (Notice sent to USP & USM). Signed by Judge Candy W.
                   Dale.(caused to be mailed to non Registered Participants at the addresses listed
                   on the Notice of Electronic Filing (NEF) by (jd)
 07/28/2021     11 Notice to District of Alaska of a Rule 5 or Rule 32 Initial Appearance as to
                   Christopher Panagiotou-Scigliano. Your case number is: 3:21-cr-68-SLG-DMS.
                   Using your PACER account, you may retrieve the docket sheet and any
                   unrestricted documents and text-only entries via the case number link. The
                   clerk will transmit restricted documents via email. (If you require certified
                   copies of any documents, please send a request to
                   InterdistrictTransfer_IDD@id.uscourts.gov. If you wish to designate a different
                   email address for future transfers, send your request to
                   InterDistrictTransfer_TXND@txnd.uscourts.gov.) (jd)
 07/28/2021     12 DOCKET ENTRY ORDER OF DETENTION as to Christopher Panagiotou-
                   Scigliano (Notice sent to USP & USM) Based upon the foregoing Waiver of


          Case 3:21-cr-00068-SLG-DMS Document 5 Filed 07/29/21 Page 3 of 4

https://idd-ecf.sso.dcn/cgi-bin/DktRpt.pl?151094126591395-L_1_0-1                           7/29/2021
District of Idaho Live CM/ECF                                                               Page 4 of 4



                     Detention Hearing, as included in Dkt. 9 Waiver of Rule 5(c)(3) Hearing, IT IS
                     HEREBY ORDERED that the Defendant be detained prior to trial or revocation
                     without prejudice; IT IS FURTHER ORDERED that the Defendant be
                     committed to the custody of the United States Marshal for confinement in a
                     correction facility separate, to the extent practicable, from persons awaiting or
                     serving sentences or being held in custody pending appeal; IT IS FURTHER
                     ORDERED that the Defendant be afforded reasonable opportunity for private
                     consultation with his/her counsel; and, IT IS FURTHER ORDERED that the
                     director of the correctional facility in which the Defendant is confined shall
                     make the Defendant available to the United States Marshal for the purpose of
                     appearance in connection with a Court Proceeding. Signed by Judge Candy W.
                     Dale. (at)




          Case 3:21-cr-00068-SLG-DMS Document 5 Filed 07/29/21 Page 4 of 4

https://idd-ecf.sso.dcn/cgi-bin/DktRpt.pl?151094126591395-L_1_0-1                            7/29/2021
